Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11-12, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer, US 20160247361 (Meyer) in view of Marks, US 20070060265 (Marks) and Oropeza, US 20150339889 (Oropeza)
Regarding Claim 1. Meyer discloses a non-transitory computer-readable medium, readable by at least one processor and comprising instructions stored thereon to cause the at least one processor to: 
randomly trigger, based on a random number generator (para 96, 132. The processor for implementing game play as well as the random trigger is interpreted as a random number generator), an add-substitution symbol feature in a game instance with an initial reel area (para 108-109, 113-114. The appearance of three showgirl scatter symbols is interpreted as a trigger condition which would result in an expanded reel section being revealed.); 

randomly determine, based on the random number generator and triggering the add- substitution symbol feature, a substitution symbol to be added to a first reel of the plurality of reels (Fig 4, para 113-114. Special symbols can be added as a result of the triggering of the add-substitution symbol feature.).
Meyer failed to disclose randomly determine, based on the random number generator, the substitution symbol is a credit-substitution symbol; determine that the credit-substitution symbol is part of a payline, wherein the credit- substitution symbol substitutes as a different symbol type when forming the payline; perform a first payout for the payline that pays out a payline award; and perform a second payout for the payline that pays out a credit value of the credit- substitution symbol.  
However, Meyer discloses that during play of the wagering game, special symbols can be implemented (para 67, 112).
	Furthermore, Marks discloses of a symbol based wagering game (Abstract) that teaches randomly determining, based on the random number generator (para 12, 35), the implementation of special symbols as a credit-substitution symbol (para 12); determine that the credit-substitution symbol is part of a payline (para 15, 31,-33, 52); 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Marks’ teachings with Meyer because it can provide a variety of methods to calculate awards for winning symbol combinations based upon the values assigned to some or all of the symbols or symbol positions not included in the winning symbol combinations as taught by Marks.
	While the combination of Meyer and Marks, discloses performing a payout for a payline that has that credit-substitution symbols on the payline that pays out a payline award as a result, Meyer and Marks failed to disclose wherein the credit-substitution symbol substitutes as a different symbol type when forming the payline; and performing a separate payout different from the credit-substitution symbol payout for the payline that pays out a payline award.
	However, Oropeza discloses of a wagering game (Abstract) that teaches providing a payout based on a payline (para 2), as well as also teaching that special symbols can be substituted as a different symbol type when forming a payline, such as a wild symbol (para 13, 37, 40), and providing an additional payout using the implemented wild symbol (para 2) because the wild symbols can provide the player with more winning paylines or provide additional winning symbol combinations (para 13).


Regarding Claim 2. 
Meyer and Marks and Oropeza disclose the non-transitory computer-readable medium of claim 1. Marks further discloses wherein the instructions further cause the at least one processor to randomly determine, based on the random number generator, a symbol window position for the credit-substitution symbol in the first reel (para 39-49. The credit value symbols being assigned random values to certain positions on the reel-based array is interpreted as teaching the claimed limitation.).  

Regarding Claim 11. 

	To further elaborate, Meyer provides an add-substitution feature in which, upon triggering the appearance of a “Showgirls” symbol, the initial reels in which the “Showgirls” appear can be expanded. When combined with Marks, the expanded feature is interpreted as providing credit-symbol types that provide credit values to players upon winning symbol combination. Meyer further discloses wherein a second add-substitution feature, upon triggering the appearance of a second or more “Showgirls” symbol, which would result in the already once-expanded reel, to provide even more expansions. Fig 4-6 shows how, depending on how many “Showgirls” symbols appear, the corresponding reels would expand. Since Meyer also teaches that the expanded reels can be represented as “wild” symbols, this is interpreted as a different substitution type than the credit substitution type as taught by Marks.

Regarding Claim 12. 
Meyer and Marks and Oropeza disclose the non-transitory computer-readable medium of claim 11. Meyer further discloses wherein the different substitution symbol type is a 

Regarding Claim 16. 
Meyer and Marks and Oropeza disclose the non-transitory computer-readable medium of claim 1. Meyers further discloses wherein the instructions further cause the at least one processor to execute the add-substitution symbol feature within a single game instance (para 108. After a spin, the system determines if there is a trigger event, such as the appearance of at least three “Showgirls” scatter symbols. In the scenario where all three trigger symbols appear in a single spin, this is interpreted as the add-substitution symbol feature occurring within a single game instance).  

Regarding Claim 17. 
The non-transitory computer-readable medium of claim 1. Meyers further discloses wherein the instructions further cause the at least one processor to execute the add-substitution symbol feature over a plurality of game instances (para 108, 111, 139-140, 158. The system allows for player to be awarded free spins wherein players can play the add-substitution symbol feature of the game a plurality of times.)

Regarding Claim 19. 
Meyer and Marks and Oropeza disclose the non-transitory computer-readable medium of claim 1. Meyer further disclsoes wherein the instructions to randomly trigger, based on a random number generator, the add-substitution symbol feature in the game 

Regarding Claim 20. 
Meyer and Marks and Oropeza disclose the non-transitory computer-readable medium of claim 1. Meyer further discloses wherein the instructions to randomly trigger, based on a random number generator, the add-substitution symbol feature in the game instance comprises instructions that causes the at least one processor to randomly trigger the add-substitution symbol feature from a random based game outcome for the game instance (para 28. The trigger event that would result in the add-substitution symbol feature, is randomly determined during play of a base game/instance.).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over 

Regarding Claim 3. 
Meyer and Marks and Oropeza disclose the non-transitory computer-readable medium of claim 2. Marks also disclose wherein the instructions further cause the at least one processor to randomly determine, based on the random number generator, adding a second credit-substitution symbol at a second symbol window position in the first reel, (para 39-49. The credit value symbols being assigned random values to certain positions on the reel-based array as well as in a different position on the same reel is interpreted as teaching the claimed limitation.).  
	The combination of Meyer and Marks and Oropeza failed to disclose
wherein the credit-substitution symbol and the second credit-substitution symbol are added based on separate random number generator outcomes
	However, Little teaches that when it comes to presenting a reel-based wagering game, a random number generator is used for selecting symbols for all positions (para 59) because it can create newer and better bonuses and features to attract players to those games that possess such and to cause the player to want to continue playing the game for extended periods of time (para 5).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Little’s teachings because it can create newer and better bonuses and features to attract players to those games that 

Regarding Claim 4. 
Meyer and Marks and Oropeza and Little disclose the non-transitory computer-readable medium of claim 3, but failed to explicitly disclose wherein the symbol window position is located in an expanded portion of the expanded reel area and the second symbol window position is located in the initial reel area.  
	However, Applicant has not disclosed that having the symbol window position is located in an expanded portion of the expanded reel area and the second symbol window position is located in the initial reel area solves any stated problem or is for any particular purpose. Moreover, it appears that Little’s teachings of symbols being randomly chosen for appearing in random window positions, which can be that of the expanded window position when combined with Meyer and Mark and Oropeza or the Applicant’s instant invention would perform equally well for providing credit-substitution symbols during a gaming session. Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified Meye and Mark and Oropeza and Little such that randomly chosen first symbol window position can be located in an expanded portion of the expanded reel area and the second symbol window position is located in the initial reel area, because such a modification would have been considered a mere design consideration, which fails to patentably distinguish over Little.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over 
Meyer, US 20160247361 (Meyer) and Marks, US 20070060265 (Marks) and Oropeza, US 20150339889 (Oropeza), as applied to claim 3 above, and in further view of Lamb, US 20190139371 (Lamb)
Regarding Claim 5. 
Meyer and Marks and Oropeza and Little disclose the non-transitory computer-readable medium of claim 3, but failed to disclose wherein the instructions further cause the at least one processor to indirectly determine a number of credit-substitution symbols to be added to the first reel based on counting the credit-substitution symbol and the second credit- substitution symbol.  
	However, Lamb discloses of a reel-based wagering system (Fig 1, Abstract) that teaches the implementation of symbols in which a counter is used for keeping track of designated symbols (para 7-8, 10, 82, 63) because it can facilitate new and interesting gaming experiences (para 5).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Lamb’s teachings with Meyer and Marks and Oropeza because it can facilitate new and interesting gaming experiences as taught by Lamb.
	To further elaborate, Lamb is interpreted as teaching that symbols being used for a reel-based wagering system are kept track via a counter. Furthermore, Marks teaches that symbols being implemented to reel strips can be credit-substitution symbols. Therefore, Lamb’s symbol tracking teachings, when applied to the Marks’ credit-substitution symbol teachings of Meyer and Marks and Oropeza, is interpreted as .  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over 
Meyer, US 20160247361 (Meyer) and Marks, US 20070060265 (Marks) and Oropeza, US 20150339889 (Oropeza), as applied to claim 2 above, and in further view of Schultz, US 20060189380 (Schultz)
Regarding Claim 9. 
Meyer and Marks and Oropeza disclose the non-transitory computer-readable medium of claim 2, but failed to disclose wherein the instructions further cause the at least one processor to: generate, based on the random number generator, a random based game outcome, wherein a portion of the random based game outcome is mapped to the first reel; and 76DOCKET: ARISP050BUS/P06308USU1
replace a symbol mapped to the symbol window position based on the random based game outcome with the credit-substitution symbol.  
However, Schultz discloses of a wagering game that teaches that teaches the use of a random number generator for generating random outcomes of a wagering game (para 26) in which symbols and positions are mapped based upon such outcomes (Abstract, para 34, 54) because it can provide improved gaming enhancements that will attract frequent play through enhanced entertainment value to the player (para 4).

To further elaborate, because Schultz teaches that because symbols and their respective positions can be mapped based on the randomly determined outcomes, this is interpreted as teaching the limitation of generating, based on the random number generator, a random based game outcome, wherein a portion of the random based game outcome is mapped to the first reel. Furthermore, because Marks teaches that symbols on a reel can be replaced with credit-substitution symbols (Marks: para 15, 31,-33, 52), this means that when combined with Schultz, it would teach 76DOCKET: ARISP050BUS/P06308USU1
replace a symbol mapped to the symbol window position based on the random based game outcome with the credit-substitution symbol (ie: the symbol replacement teaching of Marks would be mapped to the proper symbol positions that would be mapped out based on a randomly determined outcome as taught by Schultz.).  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over 
Meyer, US 20160247361 (Meyer) and Marks, US 20070060265 (Marks) and Oropeza, US 20150339889 (Oropeza), as applied to claim 2 above, and in further view of Schultz, US 20060189380 (Schultz) and Berman, US 20180061176 (Berman)
Regarding Claim 10. 

However, Schultz discloses of a wagering game that teaches that teaches the use of a random number generator for generating random outcomes of a wagering game (para 26) in which symbols and positions are mapped based upon such outcomes (Abstract, para 34, 54) because it can provide improved gaming enhancements that will attract frequent play through enhanced entertainment value to the player (para 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Schultz’s teachings with Meyer and Marks and Oropeza because it can provide improved gaming enhancements that will attract frequent play through enhanced entertainment value to the player as taught by Schultz.
To further elaborate, because Schultz teaches that because symbols and their respective positions can be mapped based on the randomly determined outcomes, this is interpreted as teaching the limitation of generating, based on the random number generator, a random based game outcome, wherein a portion of the random based game outcome is mapped to the first reel. 
The combination of Meyer and Marks and Oropeza and Schultz failed to teach combining a symbol attribute of a symbol mapped to the symbol window position based 
However, Berman teaches of a wagering game (Abstract) that uses a random number generator for implementation of the wagering game (para 50) that teaches combining a symbol attribute of a symbol with a symbol attribute of the credit-substitution symbol (Fig 4a-c. para 32, 41.) because it can help enhance the game play on the gaming device (para 23)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Schultz’s teachings with Meyer and Marks and Oropeza and Schultz because it can help enhance the game play on the gaming device as taught by Berman.
To further on the Examiner’s interpretation, Berman is interpreted as teaching of a credit-substitution symbol in the form of a multiplier because, similar to Marks, it provides a value that is taken into consideration when it comes to the payout to a player for a winning outcome. Furthermore, Berman is interpreted teaching combining a symbol attribute in the form of a wild symbol (ie: a symbol that is a wild symbol has the attributed of being able to be substituted as a different symbol) in which the wild symbol can be combined with the value symbol (ie: multiplier) to form a new combined attribute symbol (Fig 4a-c. The figure depicts a combined symbol that represents a multiplier and wild).
Furthermore, because Schultz teaches that symbol positions can be mapped out, Schultzs teachings when combined along with the combined symbol of Berman is interpreted as teaching the limitation of combining a symbol attribute of a symbol .  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over 
Meyer, US 20160247361 (Meyer) and Marks, US 20070060265 (Marks) and Oropeza, US 20150339889 (Oropeza), as applied to claim 1 above, and in further view of Fong, US 20170011582 (Fong) and Okada et al., US 20110124405 (Okada)
Regarding Claim 13. 
Meyer and Marks and Oropeza disclose the non-transitory computer-readable medium of claim 1, wherein the instructions to randomly determine the expanded reel size and randomly determine that the first reel will receive the substitution symbol (Meyer: Fig 4. para 109-110, 114-115, 123-124). The combination failed to disclose instructions that further cause the at least one processor to: map, using a first lookup table, an RNG outcome that defines the expanded reel size.
	However, Fong discloses a gaming machine (Abstract) that employs the implementation of a random number generator (para 11) teaches that reel strips can be expanded upon based upon random outcomes (para 11-13, 49) wherein the determination on whether or not the strips are to be expanded is based upon a table lookup (para 79-80, 84, 92) because it allows the implementation of games where the make-up of the reel strips is different from game to game and stacks of different symbols can be added to the reel strips (para 49).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Fong’s teachings with Meyer and 
	The combination of Fong’s teachings is interpreted as teaching mapping, using a first lookup table, an RNG outcome that defines the expanded reel size because, based upon a weighted table for determining if a reel and if its size is to be expanded, the random outcome, and the corresponding symbols that would trigger as a result of that random outcome would need to be mapped in order to product an outcome that would result in the expansion of one or more reels. 
Meyer and Marks and Oropeza and Fong failed to disclose mapping, using a second lookup table, an RNG outcome that defines a determination that the first reel will receive the substitution symbol.  
However, Okada discloses of a gaming system (para 11-12) that teaches of a table lookup for determining the appearance of a substitution symbol such as a wild symbol via a random number (para 633) that can be determined based upon a random number generator (para 715, 1260) because it is capable of preventing an adverse effect when presenting a gaming system capable of allowing a player to continuously play the game without feeling inconvenience although all basic currencies on hand are spent and performing a payout related to a progressive jackpot (para 12).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Fong’s teachings with Meyer and Marks and Oropeza and Fong because it is capable of preventing an adverse effect when presenting a gaming system capable of allowing a player to continuously play the 
To further elaborate on the Examiner’s interpretation, because Okada teaches that a random determination is made for determining the appearance of a substitution symbol such as a wild symbol, by combining Okada’s wild symbol look up table with Fong’s reel-expansion lookup table, a mapping of the randomly generated outcome would need to be mapped so that, in the scenario where the table lookup for a wild symbol results in its appearance, the outcome of a reel spin would result in the appearance of a substitution symbol accordingly. Therefore, the combination of Fong and Okada, when combined with Meyer and Marks and Oropeza, is interpreted as teaching the limitation of mapping, using a second lookup table, an RNG outcome that defines a determination that the first reel will receive the substitution symbol.  

Claim 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over 
Meyer, US 20160247361 (Meyer) and Marks, US 20070060265 (Marks) and Oropeza, US 20150339889 (Oropeza), as applied to the claim above, and in further view of Fong, US 20170011582 (Fong)
Regarding Claim 14. 
Meyer and Marks and Oropeza disclose the non-transitory computer-readable medium of claim 1, wherein the instructions to randomly determine the expanded reel size and randomly determine that the first reel will receive the substitution symbol comprises instructions that further cause the at least one processor to map, using a lookup table, 
	However, Fong discloses a gaming machine (Abstract) that employs the implementation of a random number generator (para 11) teaches that reel strips can be expanded upon based upon random outcomes (para 11-13, 49) wherein the determination on whether or not the strips are to be expanded is based upon a table lookup (para 79-80, 84, 92) as well as determining the size of the expanded reel strip based on a table as well (para 91) because it allows the implementation of games where the make-up of the reel strips is different from game to game and stacks of different symbols can be added to the reel strips (para 49).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Fong’s teachings with Meyer and Marks and Oropeza because it allows the implementation of games where the make-up of the reel strips is different from game to game and stacks of different symbols can be added to the reel strips as taught by Fong.
	To further elaborate, the combination of Fong, when incorporated with Meyer and Marks and Oropeza is interpreted as teaching the limitations of randomly determine the expanded reel size and randomly determine that the first reel will receive the substitution symbol comprises instructions that further cause the at least one processor to map, using a lookup table, an RNG outcome to both a table entry that defines the expanded reel size and determination that the first reel will receive the substitution symbol.  In this case, since Fong teaches that table lookups are used for determining whether or not a reel is to be expanded, this means that in instances where an 

Regarding Claim 15. 
Meyer and Marks and Oropeza and Fong disclose the non-transitory computer-readable medium of claim 14. Meyer and Fong further disclose wherein the lookup table is configured to account for a designated minimum number of reels that will have at least one substitution symbol added to the reels (Meyer: Fig 6. Fong: para 79-80, 84, 92)
	To further elaborate on the Examiner interpretation, Meyer teaches that each reel would have, at minimum, at least one substitution symbol (ie: “Showgirls” symbols) that would result in the expansion of corresponding reels. Fong teaches that the expansion of reels are based upon a table lookup. Therefore, the combination of Fong’s teachings with Meyer is interpreted as teaching a lookup table configured to account for a designated minimum number of reels that will have at least one substitution symbol added to the reels. In this case, as depicted in Figure 6 of Meyer, a minimum of 5 reels will have at least one “Showgirl” symbol. This means that if the table lookup of Fong determines that at least three reels are to be expanded (eg: Fig 4 of Meyer), then a minimum of three reels would need a minimum of one substitution symbol each for such a result to occur.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over 
Meyer, US 20160247361 (Meyer) and Marks, US 20070060265 (Marks) and Oropeza, US 20150339889 (Oropeza), as applied to the claim above, and in further view of Rodgers, US 20040053676 (Rodgers)
Regarding Claim 18. 
The non-transitory computer-readable medium of claim 17, but failed to disclose wherein the instructions further cause the at least one processor to randomly determine which game instances of the plurality of game instances will add at least one substitution symbol.  
	However, Rodgers teaches that when it comes it iterations of games, substitution symbols, such as wild symbols, can be generated randomly (para 3) because it can help maintain player interest and is desirable to provide the player with a feature where a randomly selected wild symbol in a game or bonus event would increases the chance of or size of a possible award (para 2).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Rodger’s teachings with Meyer and Marks and Oropeza because it can help maintain player interest and is desirable to provide the player with a feature where a randomly selected wild symbol in a game or bonus event would increases the chance of or size of a possible award as taught by Rodgers.

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003. The examiner can normally be reached M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        
/TRAMAR HARPER/Primary Examiner, Art Unit 3715